                                       IN THE UNITED STATES DISTRICT COURT
                                        FOR THE WESTERN DISTRICT OF TEXAS
                                                  WACO DIVISION

               SALVADOR MARTINEZ and GLORIA      §
               MARTINEZ, Individually and as personal
                                                 §
               Representatives of the ESTATE OF  §
               MICHAEL MARTINEZ,                 §
                      Plaintiffs,                §
                                                 §
               v.                                §                 CIVIL ACTION NO. 6:17-cv-9-ADA-JCM
                                                 §
               SOUTHWESTERN CORRECTIONAL,        §
               L.L.C. d/b/a LASALLE CORRECTIONS, §
               L.L.C., MICHAEL CRITTENDEN,       §
               CHRISTOPHER SIMPSON, and MILTON §
               WALKER,                           §
                      Defendants.                §

                                       DECLARATION OF ROBERT JAY EASON

               STATE OF TEXAS                §
                                             §
               COUNTY OF HAYS                §


                      Pursuant to 28 U.S.C. § 1746, I, Robert Jay Eason, do hereby declare under penalty of
               perjury that the following is true and correct:

                       1.      “My name is Robert Jay Eason. I am the Director of Operations for Texas,
               Georgia, Arizona, and New Mexico for Southwestern Correctional, L.L.C. d/b/a LaSalle
               Corrections, L.L.C. (“LaSalle”). I am over 18 years of age, have not been convicted of a felony
               or a crime of moral turpitude, and am competent to make this declaration. As the Director of
               Operations, I am required to have knowledge regarding facility operations, policies in place,
               inmate counts, employees and jail staffing, employee discipline, investigations by jail personnel,
               and related documents of detention facilities operated by LaSalle. I have access to the data and
               records that was collected from the facilities discussed below and in the attached Exhibits and I
               reviewed the data. I have personal knowledge of the facts stated herein, and I certify that such
               facts are true and correct to the best of my knowledge.

                        2.     LaSalle is a private correctional company that contracts with local governments
               and with the federal government to operate county jails, detention facilities, and correctional
               facilities in various states. LaSalle operates detention facilities in Texas, Louisiana, Arizona,
               Georgia and New Mexico. LaSalle contracted with McLennan County, Texas to operate the Jack
               Harwell Detention Center (“JHDC”), effective June 14, 2013. According to the Complaint that I


Declaration of Jay Eason
                                                               1
                                                                                                EXHIBIT A
               reviewed, the Plaintiffs in this lawsuit are the parents of Michael Martinez, a detainee who
               committed suicide in the JHDC on or about November 1, 2015.

                       3.      I have reviewed the Plaintiffs’ Initial Discovery Requests and the Motion to
               Compel filed by Plaintiffs. I also reviewed the email from the lawyers for the Plaintiffs where
               they offered to narrow certain discovery requests. Plaintiffs now seek many categories of
               records from all LaSalle-operated facilities in Texas and Louisiana between November 1, 2005
               and January 11, 2017. During that time frame, LaSalle operated eight (8) detention facilities in
               Texas. A list of those facilities and dates of operation is attached to this declaration as Exhibit
               A-1. Of those eight Texas facilities, two are no longer operated by LaSalle: the Burnet County
               Jail where operations ceased on March 31, 2014, and the Crystal City County Jail where
               operations ceased on May 1, 2012. The records from the Burnet County Jail and the Crystal City
               County Jail are no longer available because all of the records were destroyed in November and
               December of 2015, including employee personnel files. To locate many of the records requested
               by Plaintiffs from the other Texas facilities, LaSalle personnel at all six Texas facilities will
               separately need to review thousands of pages of inmate and employee files going back years.
               This is because the facility files are not maintained in a manner where the records requested by
               the Plaintiffs can be easily located, if such records even exist.

                       4.       In Interrogatory No. 7, Plaintiffs seek records of all attempted suicides that
               resulted in injuries requiring medical attention beyond first aid. This information is not
               separately maintained in a readily accessible form. The TCJS did not require attempted suicides
               to be tracked and reported until January 2018. Attempted suicides at the Texas facilities are
               documented with a critical incident report. This practice began in January 2013. To review
               information in any records before that time will require a search of the critical incident reports
               and inmate files at each Texas facility. The critical incident reports that document attempted
               suicides are not filed separately. Instead, the critical incident reports are supposed to be filed at
               each Texas facility on a monthly basis in chronological order. Depending on the severity of the
               incident, a critical incident report, with all supporting documents, will range from 8–12 pages to
               over 50 pages, each. Someone at all six Texas facilities will need to review all critical incident
               reports for the time frames requested. Each report will need to be reviewed in detail to identify
               those that documented an attempted suicide. Each report will then need to be reviewed further to
               determine whether any detainees needed “medical attention beyond first aid” or offsite medical
               care. To identify the actual number of critical incident reports at issue since 2013, I directed
               personnel at all Texas facilities to provide a count of all such reports for the applicable time
               frames, and I reviewed the data to compile this list based on reports from the facilities. As
               shown in Exhibit A-2, this would require a review of 7,724 critical incident report files at the six
               (6) Texas facilities. This would take one employee multiple weeks at each jail, which would
               divert that employee from his or her everyday duties. The term “first aid” is not defined. If the
               critical incident reports do not sufficiently describe the degree of injuries resulting from an
               attempted suicide, however that term is defined, someone at each Texas facility will then need to
               review the separate medical files for all detainees during the time frame requested. The TCJS
               requires all jails in Texas to maintain a total population count for each jail. These numbers are
               tracked by LaSalle using a program called Jail Management System. To determine the number
               of detainees at the six Texas facilities over the time frames requested, I directed personnel at
               each Texas facility to review the Jail Management System to determine the total number of

Declaration of Jay Eason
                                                                2
                                                                                                   EXHIBIT A
               detainees that booked into each facility. I then reviewed this back-up data, which is summarized
               in Exhibit A-3. It would require review of 77,720 inmate medical files for the Texas facilities to
               determine which inmates needed first aid. On these total numbers in Exhibit A-3, there are no
               detainee numbers from Johnson County for the years 2010–2014. The Johnson County Jail
               updated its Jail Management System in 2015 and the data for these years cannot be retrieved or
               located. To review the separate 77,720 inmate files for which records exist at the Texas facilities
               would take months. Then, approval to release records for county inmates would be required
               from the various counties. Also, some of these inmates were federal detainees from the United
               States Marshal’s Service (USMS) or Immigration and Customs Enforcement (ICE). During the
               time frame for which Plaintiffs request records, federal detainees were at the Johnson County
               Jail, the Jack Harwell Detention Center, the Parker County Jail, the Bowie County Correctional
               Center, and the Jefferson County Downtown Jail. Inmate records for the federal detainees are
               not LaSalle’s property. To release any of this information will require advance approval of the
               USMS or ICE. There is no way to determine the exact number of federal inmates at the above
               jails because the booking systems in use cannot be searched by arresting jurisdiction. To identify
               the exact number of federal detainees would require an extraordinary amount of time because
               each separate book-in would need to be searched individually.

                      5.       In Interrogatory No. 11, Plaintiffs seek records of all inmate deaths at all 13
               subject facilities, regardless of the cause of death. This interrogatory is not limited to other
               suicides and would include deaths by natural causes, homicides, or other medical conditions.
               These deaths would also be tracked with critical incident reports. As shown in Exhibit A-2, this
               would require a review of 7,724 critical incident report files at the six (6) Texas facilities. This
               would take one employee multiple weeks at each jail, which also would divert that employee
               from his or her everyday duties.

                       6.     In Interrogatory No. 15, Plaintiffs seek a detailed discussion of all records at the
               JHDC concerning every time jailers were cited for violating any rule of the Texas Commission
               on Jail Standards (“TCJS”), including the date of the incident, the jailer who allegedly failed to
               comply with the rule, the rule that was allegedly violated, the corrective action taken, and the
               date of the corrective action. Plaintiffs do not identify any specific TCJS rule I their discovery
               requests. The TCJS standards have 26 separate Chapters with many rules under each Chapter
               and subsection. I reviewed the narrowed categories of documents being requested by the
               lawyers for Plaintiff. This will not shorten the time to locate documents. LaSalle personnel will
               have to locate every file where every LaSalle employee that ever worked at the JHDC was cited
               for violating any TCJS rule even if that provision had no involvement with Mr. Martinez’s
               detention. LaSalle disciplinary actions are included with employee personnel files and are
               maintained by Human Resources at the JHDC. To locate any employee discipline for violations
               of TCJS regulations, someone at the JHDC will need to review all personnel files for all
               employees between June 2013 and the present. Then, for any employee who received some
               disciplinary action, each form will need to be reviewed in detail to determine the reason and
               whether it corresponds to a violation of any TCJS regulation as Plaintiffs’ counsel offered to
               narrow. As shown in Exhibit A-4, this would require a review of 3,637 personnel files. A
               personnel file can range from a few pages to over 150 pages, depending on how long the person
               has been employed. This would take one employee multiple weeks, which also would divert that
               employee from his or her everyday duties. To determine the total number of employees, I

Declaration of Jay Eason
                                                                3
                                                                                                  EXHIBIT A
               directed Human Resources at LaSalle corporate headquarters to review all personnel and payroll
               records for each Texas facility and provide the summary listed in Exhibit A-4. I then reviewed
               the back-up data and it is accurate to the best of my knowledge.

                       7.      In Request for Production No. 5, Plaintiffs seek all records of all discipline for all
               LaSalle correctional officers at all Texas facilities for failure to properly monitor detainees.
               There is no separate disciplinary charge for “failure to monitor.” Instead, this violation could be
               categorized as failure to follow orders, falsification of records, substandard duty performance, or
               gross negligence. Each of these disciplinary violations could also include numerous other
               infractions. And the choice of the actual disciplinary violation chosen would be subject to some
               discretion by the disciplinary officers at each Texas facility depending on the severity of the
               incident and factors such as how long an officer had been working, the relative degree of the
               failure to monitor, and past disciplinary history for the employee. All employee disciplinary
               actions are maintained by Human Resources at each Texas facility, and are filed with the
               employees’ personnel files. LaSalle has already produced the full personnel files for the three
               individual Defendants in this suit. To locate any disciplinary action against a LaSalle employee
               for the failure to monitor detainees, someone at all six Texas facilities will need to review all
               personnel files for all current and former employees for the time frames requested. Then, for any
               employee that received some disciplinary action, each form will need to be reviewed in detail to
               determine the reason for the discipline and whether it fits in the definition of “failure to
               monitor.” As shown in Exhibit A-4, this would require a review of 3,637 personnel files for the
               Texas facilities. This would take one employee over a month at each jail, which also would
               divert that employee from his or her everyday duties.

                       8.     In Request for Production No. 10, Plaintiffs also seek all documents or
               communications “relating to” policies and procedures concerning “observation requirements” at
               the Jack Harwell Detention Center for detainees who posed a risk of suicide and for detainees
               who did not pose a suicide risk. LaSalle already produced the relevant policies concerning
               detainees who posed a suicide risk as well as policies for inmates placed in Administrative
               Segregation. The problem with responding to this request is that every jail needs to “observe” all
               detainees in a variety of situations. In short, Plaintiffs seek all documents, communications, and
               policies to operate the JHDC, regardless of whether the policy pertained to the incident in this
               lawsuit. This would include every policy and communications in virtually every meeting or shift
               change, all training materials, all post orders, and all TCOLE training materials used at the
               JHDC. The requirements to monitor inmates in Texas jails are governed by the Texas
               Commission on Jail Standards, which are available as public information.

                        9.     In Request for Production No. 19, Plaintiffs seek all documents and electronic
               records, including emails, of all suicide attempts and completed suicides. This information is not
               separately maintained in a readily accessible form. Instead, someone at all six Texas facilities
               will need to review all critical incident reports and servers for the time frame requested to
               determine if any such information was included in an email or critical incident report. As shown
               in Exhibit A-2, this would require a review of 7,724 critical incident reports for the Texas
               facilities. This would take one employee multiple weeks at each jail, which also would divert
               that employee from his or her everyday duties. If the paper files do not include that information,



Declaration of Jay Eason
                                                                 4
                                                                                                    EXHIBIT A
               someone with IT will need to review the servers for all six Texas facilities to try to locate
               references to attempted suicide or completed suicides.

                       10.    Plaintiffs also sent various requests and interrogatories requesting LaSalle to
               describe or produce all “communications” on a variety of subjects such as training, suicide
               watch, “observation requirements,” jail policies, and communications concerning this lawsuit.
               (See Interrogatory Nos. 4, 5; Request for Production Nos. 9, 10). This information is impossible
               to produce because Plaintiffs are seeking LaSalle to list all oral “communications” on a variety
               of subjects. Someone at each facility would need to interview all supervisors and officers who
               worked there. For the JHDC, this includes all “communications” from 2013 to the present to
               determine if such “communications” ever occurred and, if so, the subject matter. Based on the
               breadth of the requests, the “communications” at issue concern virtually every facet of operating
               a detention facility. As noted above, this could potentially entail discussions with 3,637
               employees (Ex. A-4). It would also require LaSalle to review virtually every document
               pertaining to suicide watch and suicide training, “observation requirements,” and policies. This
               essentially includes all shift turnout notes, training documentation for every employee, and
               memos from the Wardens and other supervisors. In short, responsive information and
               documents cannot be collected for such a broad request.




Declaration of Jay Eason
                                                              5
                                                                                               EXHIBIT A
       11.      I declare under penalty of peljury that the foregoing is true and correct."




                                                   Jay Eason, Director of Opemtions



Executed on February 7, 2019.




                                         6




                                                                                              EXHIBIT A
